DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0103522 to Hohenwarter in view of U.S. Patent Pub. No 2004/0191140 to Wen.
Regarding claims 1 and 10:  In Figs. 1-11, Hohenwarter disclose a chamber (Fig. 1, 10) capable of decomposing and scanning a surface or a semiconductor wafer substantially as claimed and comprising:  a chamber body (30, 32, 37) defining an interior region and a first aperture (center of 32) at a top portion of the chamber capable to receive a semiconducting wafer into the interior region of the chamber body; a ledge (e.g. structure delimiting top of 36) projecting into the interior region at an intermediate portion of the chamber body between the top portion of the chamber body and a bottom portion (e.g. 37) of the chamber body, the ledge defining a second aperture within the interior region at the intermediate portion; a wafer support (70) configured to hold at least a portion of the semiconducting wafer, the wafer support positionable between at least a first position adjacent the first aperture and a second position adjacent the second aperture within the interior region of the chamber body; a motor system (at least 76) operably coupled to the wafer support, the motor system configured to control a vertical position of the wafer support with respect to the chamber body at least to the first position for access to the semiconducting wafer by a scanning nozzle (e.g., nozzle associated with 54) and rotatable/pivotable scan arm (67) and the second position capable of decomposition of a surface of the semiconducting wafer; and a sprayer (e.g., nozzle associated with 64) positioned between the first aperture and the second aperture and stationary relative to the chamber body (when in a standby position and at times when in a service position; see, e.g., paras. 36-37), the sprayer capable of spraying a decomposition fluid onto the surface of the semiconducting wafer when the wafer is positioned at the second position by the motor system.  The chamber system further comprises a lid (20) positionable between an open position and a closed position, the lid having a size and shape to cover the first aperture when in the closed position and the scan arm is rotatable to a position adjacent the semiconducting wafer when the wafer support is positioned at the first position by the motor system 
Note:  there is no special definition or particular definition in Applicant’s disclosure with respect to “stationary”.  
Note:  the top portion of the chamber is the volume above “36”.  Thus, at least a portion of the scan arm is positioned exterior the chamber and above at least portions of the top portion of the chamber. 
 
However, Howenwarter fails to explicitly disclose the sprayer is a nebulizer.
In a similar apparatus capable of decomposing and scanning, Wen teaches that sprayers and nebulizers are functionally equivalent for spraying a liquid (see, e.g., paras. 12-20 and 36-37).  Additionally, Examiner notes that the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).With respect to claim 2, the first aperture and the second aperture are coaxially arranged (see, e.g., Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the sprayer in Howenwarter as a functionally equivalent nebulizer as suggested by Wen.

Hohenwarter further fails to disclose a gas outlet port beneath the second aperture within the interior region of the body; and a controller coupled to the gas source, the controller configured to introduce the gas from the gas source to the gas outlet port during introduction of the decomposition fluid onto the surface of the semiconductor wafer by the nebulizer at a pressure greater than a pressure of the decomposition fluid introduction when the wafer support is positioned at the second position.
Mackie et al. disclose provision of a gas outlet port (Figs. 10 and 11, at 128 and 130) beneath a processing position within an interior region of a chamber body (1); and a controller (multiple structures, e.g., 122, 124, 126, 134, 146, 156, 165) coupled to a gas source (“Backside Gas Supply”), the controller configured to introduce the gas from the gas source to the gas outlet port during introduction of a processing  fluid onto the surface of the semiconductor wafer at a pressure greater than a pressure of the processing fluid introduction when the wafer support is positioned at processing position for the purpose of providing a heat transfer gas for thermally coupling the wafer to a substrate support in a controlled manner (see, e.g., abstract and 16-28 and 81-88).
Thus, it would have been obvious to one of ordinary skill in the art to have provided Hohenwarter with a gas outlet port beneath a processing position within an interior region of the chamber body; and a controller coupled to a gas source , the controller configured to introduce the gas from the gas source to the gas outlet port during introduction of a processing  fluid onto the surface of the semiconductor wafer at a pressure greater than a pressure of the processing fluid introduction when the wafer support is positioned at the processing position (second position) in order to provide a heat transfer gas for thermally coupling the wafer to the substrate support in a controlled manner as taught by Mackie et al.
With respect to intended use of the overall apparatus and individual features thereof addressed in the rejection above and rejections that follow, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).

With respect to claim 2, the first aperture and the second aperture are coaxially arranged (see figures). 
With respect to claims 3 and 17-19, the motor system is further configured to control the vertical position of the wafer support with respect to the chamber body to a third position (e.g. corresponding to structure delimiting top of 35).  The motor may also rotate the wafer support at any of the positions
With respect to claims 4-5, the motor system (also including 72) is configured/capable to rotate the wafer support at any of the first through third positions.  At the third position, the chamber would be capable of rinsing and/or drying.
With respect to claim 6, the chamber body defines one or more channels (55) between an interior surface of the chamber body and the ledge, the one or more channels providing access to fluids between the first aperture and the second aperture.
With respect to claim 11, the nebulizer is disposed at least partially within a wall of the chamber.  See figures.
With respect to claim 12, the chamber/systems is capable of having the lid in a closed position  when the wafer support is in the second position to prevent fluid passage through the first aperture.  See figures.
With respect to claim 13, the chamber/systems is capable of having the lid in the open position when the wafer support is in the first position to provide access to the semiconducting wafer by the nozzle.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howenwarter, Wen and Mackie et al. as applied to claims 1-6, 10-13 and 17-19 above and further in view of U.S. Patent Pub. No. 2007/0175500 to Hohenwarter (2).
Modified Hohenwarter disclose the chamber substantially as claimed and as described above.
However, modified Hohenwarter fail to explicitly disclose one or more drains fluidically coupled with the one or more channels and coupled to the bottom portion of the chamber body capable of providing an outlet to fluids from the interior region of the chamber body.
Hohenwarter (2) disclose the providing of one or more drains fluidly coupled to a fluid introduction channel and physically coupled to bottom portions of associated processing regions for the purpose of collecting used fluids so that they can be reused or collected as a waste liquid (see, e.g., para. 32).  Examiner also notes that the courts have ruled the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided of one or more drains fluidly coupled to the one or more channels and physically coupled to the bottom portions of the chamber body in modified Hohenwarter in order to collect used fluids so that they can be reused or collected as a waste liquid as taught by Hohenwarter (2).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Hohenwarter as applied to claims 1-6, 10-13 and 17-19 above and further in view of U.S. Patent No. 6,210,481 to Sakai.
Modified Hohenwarter disclose the chamber substantially as claimed and as described above.
However, modified Howenwarter fail to explicitly disclose a rinse trough having an elongated channel to receive the nozzle, the elongated channel configured to couple with a rinse fluid source to introduce a rinse fluid into the elongated channel to rinse the nozzle, wherein the trough includes a second elongated channel to receive the nozzle, the elongated channel configured to couple with a drying gas source to introduce a drying gas fluid into the elongated channel to dry the nozzle.
Sakai et al. disclose a rinse trough (Figs. 3-7, 49) having an elongated channel (50) to receive the nozzle, the elongated channel configured to couple with a rinse fluid source (83) to introduce a rinse fluid into the elongated channel to rinse the nozzle, wherein the trough includes a second elongated channel (50) to receive the nozzle, the elongated channel configured to couple with a drying gas source (84) to introduce a drying gas fluid into the elongated channel to dry the nozzle.  The rinse trough allows for cleaning of the nozzle.
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a rinse trough having an elongated channel to receive the nozzle, the elongated channel configured to couple with a rinse fluid source to introduce a rinse fluid into the elongated channel to rinse the nozzle, wherein the trough includes a second elongated channel to receive the nozzle, the elongated channel configured to couple with a drying gas source to introduce a drying gas fluid into the elongated channel to dry the nozzle in modified Hohenwarter in order to clean the nozzle as taught by Sakai et al.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0103522 to Hohenwarter in view of U.S. Patent Pub. 2004/0247787 to Mackie et al.
Regarding claim 21:  In Figs. 1-11, Hohenwarter disclose a chamber (Fig. 1, 10) capable of decomposing and scanning a surface or a semiconductor wafer substantially as claimed and comprising:  a chamber body (30, 32, 37) defining an interior region and a first aperture (center of 32) at a top 
Note:  there is no special definition or particular definition in Applicant’s disclosure with respect to “stationary”.
Note:  the top portion of the chamber is the volume above “36”.  Thus, at least a portion of the scan arm is positioned exterior the chamber and above at least portions of the top portion of the chamber.  
With respect to intended use of the overall apparatus and individual features thereof addressed in the rejection above and rejections that follow, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).

Hohenwarter fails to disclose a gas outlet port beneath the second aperture within the interior region of the body; and a controller coupled to the gas source, the controller configured to introduce the gas from the gas source to the gas outlet port during introduction of the decomposition fluid onto the surface of the semiconductor wafer by the nebulizer at a pressure greater than a pressure of the decomposition fluid introduction when the wafer support is positioned at the second position.
Mackie et al. disclose provision of a gas outlet port (Figs. 10 and 11, at 128 and 130) beneath a processing position within an interior region of a chamber body (1); and a controller (multiple structures, e.g., 122, 124, 126, 134, 146, 156, 165) coupled to a gas source (“Backside Gas Supply”), the controller configured to introduce the gas from the gas source to the gas outlet port during introduction of a processing  fluid onto the surface of the semiconductor wafer at a pressure greater than a pressure of the processing fluid introduction when the wafer support is positioned at processing position for the purpose of providing a heat transfer gas for thermally coupling the wafer to a substrate support in a controlled manner (see, e.g., abstract and 16-28 and 81-88).
Thus, it would have been obvious to one of ordinary skill in the art to have provided Hohenwarter with a gas outlet port beneath a processing position within an interior region of the chamber body; and a controller coupled to a gas source , the controller configured to introduce the gas from the gas source to the gas outlet port during introduction of a processing  fluid onto the surface of the semiconductor wafer at a pressure greater than a pressure of the processing fluid introduction when the wafer support is positioned at the processing position (second position) in order to provide a heat transfer gas for thermally coupling the wafer to the substrate support in a controlled manner as taught by Mackie et al.

Response to Arguments
Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive or are moot based on the modified rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/Primary Examiner, Art Unit 1716